131 Nev., Advance Opinion   54
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  STANLEY EARNEST RIMER,                               No. 58711
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                                                                                 FILED
                  Respondent.                                                      JUN 1 1 2015
                                                                                     E K. LINDEMAN
                                                                              CL R OF
                                                                                CA
                                                                             BY %mod
                                                                                  YCLE
                                                                                CHILO

                              Appeal from a judgment of conviction, pursuant to   jury
                  verdict, of involuntary manslaughter, child abuse or neglect resulting in
                  substantial bodily harm, and five counts of child abuse or neglect. Eighth
                  Judicial District Court, Clark County; Douglas W. Herndon, Judge.
                             Affirmed.

                  Philip J. Kohn, Public Defender, and Nancy Lemcke, Deputy Public
                  Defender, Clark County,
                  for Appellant.

                  Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson,
                  District Attorney, Steven S. Owens, Chief Deputy District Attorney, and
                  David L. Stanton, Deputy District Attorney, Clark County,
                  for Respondent.




                  BEFORE THE COURT EN BANC.

                                                  OPINION
                  By the Court, DOUGLAS, J.:

                              Appellant Stanley Earnest Rimer raises numerous claims of
                  error on appeal. We focus on two: (1) whether child abuse and neglect is a
                  continuing offense for purposes of the statute of limitations, and (2)
SUPREME COURT
      OF
    NEVADA


(0) 1947A 44094
                                                                                \c5 - \11Kc2)
                whether multiple charges can be properly joined in a single trial if they
                evince a pattern of abuse and neglect.
                              To determine whether child abuse and neglect is a continuing
                offense, we apply the legislative-intent test set forth in Toussie v. United
                States, 397 U.S. 112 (1970). We conclude that the Legislature intended for
                child abuse and neglect to be treated as a continuing offense and therefore
                the statute of limitations did not begin to run until the last act of abuse or
                neglect was completed.
                              To determine whether multiple charges can be properly joined
                in a single trial if they evince a pattern of abuse and neglect, we revisit
                our joinder jurisprudence. We explain that charges are connected together
                if evidence of either charge would be admissible for a relevant,
                nonpropensity purpose in a separate trial for the other charge. We
                conclude that multiple charges that evince a pattern of abuse and neglect
                are connected together and can be properly joined in a single trial to show
                intent or lack of accident or mistake. And we reiterate that even when
                charges have been properly joined, some form of relief may be necessary to
                avert unfair prejudice to the defendant There was, however, no unfair
                prejudice demonstrated in this case sufficient to warrant severance.
                              We conclude that none of the many claims that Rimer
                presented for our review warrant relief, and we affirm the judgment of
                conviction.
                                                   FACTS
                              Stanley and Colleen Rimer had eight children: Jason, Spencer,
                Enoch, Quaylyn, Aaron, Crystal, Brandon, and Stanley, III. Their
                youngest child, Jason, was born on March 11, 2004, and was found dead
                on June 9, 2008. At the time of Jason's death, Spencer was 9, Enoch was

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                 11, Quaylyn was 14, Aaron was 15, and Crystal was 17 years old, and
                 Brandon and Stanley were adults.
                             Jason was born with congenital myotonic dystrophy, a chronic
                 condition that affected his muscles and made it difficult for him to
                 breathe, swallow, talk, and walk. Even at four years old, he walked like a
                 baby, required diapers, and communicated mostly by fussing or screaming.
                 He was treated by a neurologist, a gastroenterologist, a cardiologist, an
                 orthopedist, a speech pathologist, a physical therapist, and a nutritionist.
                 For a while, he was fed through a gastrostomy tube (G-tube) that was
                 inserted through his abdomen so that food could be delivered directly to
                 his stomach. He was happy and liked to play with other children.
                             During Jason's lifetime, the Rimer home was frequently
                 cluttered: the kitchen and bathrooms went days without being cleaned,
                 the kitchen sink was often filled with dirty dishes, and the laundry room
                 and bedrooms were normally piled with dirty clothing. There were also
                 occasions where dog and bird excrement dirtied the carpet and remained
                 there for days without being removed. Although the Rimers routinely
                 hired housekeepers and carpet cleaners, the house and its carpets quickly
                 became dirty again.
                             The clutter increased with the decline of Rimer's construction
                 business and the financial slump that followed. Rimer closed his office
                 and vacated his storage units and moved their contents into the house.
                 The presence of construction tools and paint buckets in the house created
                 obvious safety hazards. Although the Rimer family tried to reduce some of
                 the clutter and generate revenue through yard sales, the house was
                 extremely cluttered at the time of Jason's death: the household furniture



SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A asep
                had been moved or stacked for carpet cleaning, the kitchen sink was full of
                dirty dishes, and the fish tanks were green with algae.
                            The Rimer family continuously struggled with lice. The
                children were often sent home from school because they had head lice.
                Usually, they were treated with a lice-killing shampoo and sent back to
                school, where they were inspected by a nurse before being allowed back in
                the classroom. For a while, the children's grandmother contributed to this
                recurring problem by refusing to be treated for lice. There also came a
                time when the lice-killing shampoo was no longer strong enough to kill the
                lice, but Rimer was able to find a product online that solved the problem.
                            The Rimer family did not go hungry. They had refrigerators
                downstairs in the kitchen and upstairs in the master bedroom. And there
                were also cases of food in the garage and pallets of food in the living room.
                They had frozen, refrigerated, canned, and dried food. The children
                routinely ate food that required little preparation or cooking, and when
                that sort of food ran out, they went upstairs and asked their parents for
                more. There was always food downstairs, but sometimes it was only the
                sort of food that required cooking and no one wanted to cook. Colleen did
                most of the cooking for the family. On one or two occasions, Quaylyn was
                punished by receiving only bread and water.
                            Rimer had a tiered approach to disciplining his children.
                First, he would place his children in a "timeout" by requiring them to
                stand in a corner for 5 to 30 minutes, then he would take away their video-
                game privileges, and finally he would spank them. But if a timeout was
                not severe enough for the level of misbehavior, the child might be sent to
                bed without dinner, and if the child's misbehavior involved fighting, the
                initial punishment might be a spanking.

SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                             Rimer spanked his children on their behinds with boat
                 paddles, paint sticks, belts, and his bare hands. The number of spanks in
                 a spanking could range from 1 to 50. Rimer had two wooden boat paddles:
                 one was three to four feet long and the other was two to three feet long.
                 He purchased the second paddle to replace the first paddle and drew
                 shark's teeth on it with a permanent-ink marker. He broke both paddles
                 while spanking his children and repaired them with duct tape. Rimer
                 explained to his children what they did wrong and why they were getting
                 spanked before he spanked them.
                             Rimer also struck his children. Crystal had seen her father
                 strike Aaron, Quaylyn, Enoch, and Spencer on the chest, stomach, back,
                 and arms for fighting, stealing, or displaying a bad attitude, and she had
                 observed bruises on their arms. Quaylyn said that his father once
                 punched him with a closed fist for misbehaving. Brandon testified that it
                 was pretty common for his father to mete out discipline in anger and
                 before he had calmed down. The worst word that Rimer's children recall
                 him using was "damn," but he sometimes asked his children if they were
                 stupid when they had done something wrong, and he occasionally called
                 Quaylyn "the devil."
                             Child Protective Services (CPS) received reports accusing
                 Rimer and Colleen of neglecting their children. Walter Hanna, a special
                 education teacher, made several reports concerning Aaron. Aaron suffered
                 from a severe learning disability and was assigned to Hanna's classroom.
                 Hanna called CPS when Aaron came to school with body lice,' without


                        'Although Aaron came to school with head lice four or five times a
                 year, both Hanna and the school principal were alarmed when Aaron came
                 to school with body lice.

SUPREME COURT
        OF
     NEVADA
                                                     5
(9) 1947A    e
                      shoes, or without lunch money or a free-lunch form so that he could eat.
                      Likewise, Nicole Atwell, a Nevada Early Intervention Services employee,
                      reported her concerns about Jason. Atwell had previously warned Colleen
                      that Jason should not be fed through his mouth because there was a
                      danger that he might aspirate the food, which could lead to pneumonia or
                      feeding difficulties. When Atwell learned that Jason was being bottle-fed
                      instead of being fed through his G-tube, she felt that Colleen's failure to
                      heed her warning was medical neglect and reported that neglect to CPS.
                                  CPS investigated these and other allegations of neglect and
                      went to the Rimers' house on several occasions. Rimer told his children
                      not to speak with CPS and even rewarded one his sons for refusing to
                      speak to an investigator. He would not allow CPS investigators to go
                      beyond the house's foyer or to speak with his children outside his
                      presence. He also threatened the investigators and complained about
                      their investigations to their supervisors and an assistant manager.
                      Ultimately, CPS investigators concluded that the children were not
                      neglected or at risk and closed the investigations.
                                  Jason was cared for by his mother, brothers, and sister. They
                      changed his diapers, they bathed him, and they fed him Often, however,
                      Jason's diapers were full and needed changing, the area around his G-tube
                      had not been adequately cleaned and was unsanitary, and his fingernails
                      were dirty. Colleen suffered from adult-onset myotonic dystrophy,
                      digestive tract ailments, and incontinence. She complained that she did
                      not have the strength to lift Jason and stated that she relied upon her
                      sons to get Jason in and out of the family vehicles. Nothing in the trial
                      transcript indicates that Rimer had an active role in Jason's care.



SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    4110).
                            On Sunday, June 8, 2008, Rimer brought Brandon, Aaron,
                Quaylyn, Enoch, and Spencer to church in his pickup truck. Rimer gave
                the opening prayer during the church service and then returned home
                alone. Colleen brought Jason to church in her Ford Excursion. She later
                brought Aaron, Quaylyn, Enoch, Spencer, and Jason home from church
                while Brandon remained behind to talk with the bishop about his
                upcoming church mission. Colleen and the children arrived home at 2:15
                p.m. Colleen told Aaron to get Jason out of the Excursion, but neither she
                nor anyone else ensured that Jason was actually out of the vehicle.
                Unable to unfasten his seatbelt and open the door, Jason was left trapped
                and helpless inside the vehicle.
                            As the afternoon progressed, the children played video games
                inside and Colleen went upstairs to take a nap. At some point, Colleen
                asked the children about Jason and asked for their help finding him. She
                then returned upstairs Towards evening, Colleen left the house to give
                Brandon a ride home from the church. She drove the pickup truck
                because the Excursion was low on gas. Upon returning home, she went
                back to sleep. Quaylyn wondered where Jason was and looked for him in
                the rooms downstairs. He did not tell anyone that he could not find Jason,
                and he assumed that Jason was upstairs with his parents. Quaylyn later
                went upstairs to speak with his parents about Boy Scout camp. He spoke
                to his father through a partially opened door and was unable to tell if
                Jason was in the bedroom. The children made peanut butter and jelly
                sandwiches for dinner and slept in the family room because their
                bedrooms were too hot. They did not consider Jason's absence unusual
                because he routinely stayed with his parents in their bedroom. Nothing in



SUPREME COURT
        OF
     NEVADA
                                                     7
(0) I947A
                the trial transcript indicates that Rimer left the bedroom after coming
                home from church.
                            On Monday, June 9, 2008, Quaylyn began the morning by
                getting ready for Boy Scout camp. Colleen was going to take him to the
                bishop's house and from there they would go to the campground. They
                were running late, so Colleen told Quaylyn to get in the Excursion.
                Quaylyn used the key pad to unlock the driver's door and pushed the
                unlock button to open the passenger doors. When he opened the back
                door, he saw Jason. At first he thought Jason was sleeping, but when he
                touched him he knew that Jason was dead.
                            Brandon awoke to Quaylyn screaming that Jason was dead.
                Brandon did not believe Quaylyn and went to see for himself. He peered
                inside the Excursion and saw Jason's body lying on the middle seat.
                Rimer asked Brandon if Jason was dead and then started the Excursion
                and rolled down the windows; he did not touch Jason. Brandon returned
                to the house. He tried to call the bishop, but Rimer took the phone away,
                told him that his mother was on the phone with the authorities, and asked
                him to bring Jason's body into the house.
                            Clark County Fire Department rescue personnel arrived on
                the scene as Brandon was carrying Jason's body into the house. The
                rescue personnel observed that Brandon was visibly upset, Quaylyn was
                crying, and Colleen was upset and sobbing. They described Rimer's
                demeanor variously as calm, emotionless, in disbelief, and in shock. They
                entered the house and found Jason laid face up on a couch in the front
                room. Jason was not breathing, his face had a blanched appearance, his
                nose was obscured by a "white mucus type substance," and his body was in
                rigor mortis. They preserved the scene for the police.

SUPREME COURT
        OF
     NEVADA
                                                      8
(D) I947A
                            Thereafter, Las Vegas Metropolitan Police Department crime
                scene analysts documented the scene, police detectives interviewed
                Colleen, and a county medical examiner conducted a forensic autopsy of
                Jason's body. The medical examiner, Dr. Kane Olsen, determined that
                the manner of death was homicide because it occurred when other people
                left the small, disabled child in a car from which he could not escape, and
                she concluded that the cause of death was environmental heat stress that
                was brought on by the build-up of heat inside the car. She did not detect
                any other trauma to Jason's body, but she observed that his fingernails
                were dirty and his shirt was filthy.
                            After eight days of trial and three days of deliberation, a jury
                found Rimer guilty of involuntary manslaughter, child abuse and neglect
                causing substantial bodily harm, and the five child-abuse-and-neglect
                counts. The district court imposed various consecutive and concurrent
                sentences amounting to a prison term of 8 to 30 years. This appeal
                followed.
                                               DISCUSSION
                I. Continuing offenses doctrine
                            Rimer claims that the district court erred by refusing to
                dismiss child-abuse-and-neglect counts 3 through 7 because they violated
                the statute of limitations by relying upon conduct that occurred outside
                the three-year statutory limit The State responds that the district court
                properly denied the motion to dismiss after concluding that MRS 200.508
                plainly contemplates that child abuse and neglect is a continuing offense




SUPREME COURT
         OF
      NEVADA
                                                       9
(0) 1.947A
                and the statute of limitations does not begin to run until the commission of
                an offense is completed. 2
                             "Statutes of limitation ordinarily begin to run when a crime
                has been completed." Campbell v. Griffin, 101 Nev. 718, 722, 710 P.2d 70,
                72 (1985). "A crime is complete as soon as every element in the crime
                occurs."   United States v. Musacchio, 968 F.2d 782, 790 (9th Cir. 1991).
                The statute of limitations for felony child abuse and neglect is three years.
                NRS 171.085(2). Here, the indictment was filed on July 23, 2008, and it
                alleged that Rimer had committed five felony counts of child abuse and
                neglect through various acts that occurred between March 11, 2004, and
                June 9, 2008. Because the alleged period of misconduct exceeded the
                three-year statute of limitations and the indictment left open the
                possibility that some of the misconduct occurred outside of the statute,
                prosecution of the child-abuse-and-neglect counts was barred unless child
                abuse and neglect is a continuing offense.
                             "The hallmark of the continuing offense is that it perdures
                beyond the initial illegal act, and that each day brings a renewed threat of
                the evil [the Legislature] sought to prevent even after the elements
                necessary to establish the crime have occurred." United States v. Yashar,


                      2 Child-abuse-and-neglect   counts 3 through 7 were charged as
                violations of NRS 200.508(1), which provides in relevant part that

                             [a] person who willfully causes a child who is less
                             than 18 years of age to suffer unjustifiable
                             physical pain or mental suffering as a result of
                             abuse or neglect or to be placed in a situation
                             where the child may suffer physical pain or
                             mental suffering as the result of abuse or
                             neglect. . . is guilty of a. . . felony.

SUPREME COURT
     OF
   NEVADA
                                                     10
(0) 194 Th e
                   166 F.3d 873, 875 (7th Cir. 1999) (internal quotations omitted). To this
                   end, we have determined that insurance fraud, failure to appear, and
                   escape are continuing offenses. Although our decisions have not
                   articulated a standard for identifying continuing offenses, they have
                   focused on the relevant statutory language and legislative intent based on
                   the nature of the offense. See Perelman v. State, 115 Nev. 190, 192, 981
P.2d 1199, 1200 (1999) ("[T]he statutory language of NRS 686A.291, taken
                   as a whole, treats insurance fraud as a continuing offense."); Woolsey v.
                   State, 111 Nev. 1440, 1444, 906 P.2d 723, 726 (1995) ("[B]ased on the fact
                   that NRS 199.335 is intended to punish those on bail who violate the
                   conditions of their bail by failing to appear before the court when
                   commanded, we conclude that failure to appear is a continuing
                   offense .. ."); Campbell v. Griffin, 101 Nev. 718, 721-22, 710 P.2d 70, 72
                   (1985) (adopting the reasoning in United States v. Bailey, 444 U.S. 394,
                   413 (1980), to conclude that the Legislature intended for escape to be
                   treated as a continuing offense). Consistent with those decisions, we hold
                   that the proper standard for identifying a continuing offense is the
                   legislative-intent test set forth in Toussie v. United States, 397 U.S. 112
                   (1970). Under this test, we will consider an offense to be a continuing
                   offense only when "the explicit language of the substantive criminal
                   statute compels such a conclusion, or the nature of the crime involved is
                   such that [the Legislature] must assuredly have intended that it be
                   treated as a continuing one." Toussie, 397 U.S. at 115 (emphasis added).
                               The explicit language of NRS 200.508 does not compel a
                   conclusion that child abuse and neglect is a continuing offense; however,
                   the nature of the offense demonstrates that the Legislature must have
                   intended for child abuse and neglect to be treated as a continuing offense.

SUPREME COURT
        OF
     NEVADA
                                                       11
(0) I947A    cez
                Child abuse and neglect "is damage to a child for which there is no
                reasonable explanation. Child abuse is usually not a single physical
                attack or a single act of molestation or deprivation. It is typically a
                pattern of behavior. Its effects are cumulative. The longer it continues,
                the more serious the damage." Brian G. Fraser, A Glance at the Past, a
                Gaze at the Present, a Glimpse at the Future: A Critical Analysis of the
                Development of Child Abuse Reporting Statutes, 54 Chi.-Kent L. Rev. 641,
                643 (1978) (footnotes omitted); see also Lloyd Leva Plaine, Comment,
                Evidentiary Problems in Criminal Child Abuse Prosecutions, 63 Geo. L.J.
                257, 258-59 (1974) ("The parents or parent substitutes are the
                perpetrators in the vast majority of the cases [and] ... [p]rosecution
                usually occurs only after a child is killed or so seriously injured that the
                state decides the welfare of the child would be served best by prosecution
                of the alleged perpetrator.").
                             The cumulative nature of the offense is reflected in many of
                the statutory provisions. For example, individual injuries to a child may
                not rise to thefl level of abuse because they do not fit the definition of
                "physical injury" set forth in NRS 200.508(4)(d), but the cumulative effect
                of those injuries may be permanent or temporary disfigurement or
                impairment of a bodily function or organ of the body, and therefore it is
                the continuing course of conduct that amounts to "abuse or neglect" under
                the statute. Similarly, it typically would require a pattern of behavior to
                cause "an injury to the intellectual or psychological capacity or the
                emotional condition of a child" that is "evidenced by an observable and
                substantial impairment of the ability of the child to function within a
                normal range of performance or behavior." NRS 432B.070 (defining



SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                  "mental injury"), referenced in NRS 200.508(4)(a) (defining "abuse or
                  neglect").
                               Given the nature of this offense, it is apparent that the child-
                  abuse-and-neglect statute may be violated through a single act but is more
                  commonly violated through the cumulative effect of many acts over a
                  period of time    See People v. Ewing, 140 Cal. Rptr. 299, 301 (Ct. App.
                  1977) (discussing child abuse based on a course of conduct). Consequently,
                  we conclude that the Legislature intended for child-abuse-and-neglect
                  violations, when based upon the cumulative effect of many acts over a
                  period of time, to be treated as continuing offenses for purposes of the
                  statute of limitations. We further conclude that the district court did not
                  err by ruling that counts 3 through 7 of the amended indictment were
                  continuing offenses and that the statute of limitations did not begin to run
                  until the last alleged act of abuse or neglect was completed.
                  II. Joinder and severance
                               Rimer claims that the district court erred by denying his
                  pretrial motion to sever the child-abuse-and-neglect counts (the abuse
                  charges) from the second-degree-murder and child-abuse-and-neglect-
                  causing-substantial-bodily-harm counts (the death charges). Rimer
                  argued in the court below that the abuse charges and the death charges
                  were improperly joined under NRS 173.115 and, alternatively, even if the
                  initial joinder was proper, severance was required by NRS 174.165(1)
                  because the joinder was unfairly prejudicial.




SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A    ep
                        A. Standard of review

                              The decision to join or sever charges falls within the district
                  court's discretion. Weber v. State, 121 Nev. 554, 570, 119 P.3d 107, 119
                  (2005). We review the exercise of this discretion by determining whether a
                  proper basis for the joinder existed and, if so, whether unfair prejudice
                  nonetheless mandated separate trials.      Id. at 571, 119 P.3d at 119. We
                  base our review on the facts as they appeared at the time of the district
                  court's decision. See People v. Boyde, 758 P.2d 25, 34 (Cal. 1988); People v.
                  Brawley, 461 P.2d 361, 369-70 (Cal. 1969) ("[Tille propriety of the denial of
                  a motion for separate trials must, of course, be tested as of the time of the
                  submission of the motion, and the question of error cannot be determined
                  in the context of subsequent developments at the trial." (citations
                  omitted)). And, if we conclude that the charges were improperly joined, we
                  review for harmless error and reverse only if "the error had a substantial
                  and injurious effect or influence in determining the jury's verdict." Tabish
                  v. State, 119 Nev. 293, 302, 72 P.3d 584, 590 (2003) (internal quotations
                  omitted); see also United States v. Lane, 474 U.S. 438, 449 (1986).
                        B. Bases for joinder
                              A proper basis for joinder exists when the charges are "[biased
                  on the same act or transaction; or, . . [biased on two or more acts or
                  transactions connected together or constituting parts of a common scheme
                  or plan." NRS 173.115. Here, the abuse charges and the death charges
                  are not based on the same act or transaction and the facts do not
                  demonstrate that Rimer had a single scheme or plan encompassing the
                  abuse of his children and the death of his four-year-old son. Consequently,
                  the charges are only properly joined if they are "connected together."



SUPREME COURT
      OF
    NEVADA
                                                        14
(0) 1947A 4e1so
                                 1. Connected together
                                 In Weber, we clarified that "for two charged crimes to be
                    'connected together' under NRS 173.115(2), a court must determine that
                    evidence of either crime would be admissible in a separate trial regarding
                    the other crime." 121 Nev. at 573, 119 P.3d at 120. We also stated that
                    evidence of a crime may be admissible in a trial for another crime if it is
                    admissible under NRS 48.045(2) and satisfies the requirements in Tinch
                    by being "relevant, .. . proven by clear and convincing evidence, and
                    [having] probative value that is not substantially outweighed by the risk
                    of unfair prejudice." Id. (citing Tinch v. State, 113 Nev. 1170, 1176, 946
P.2d 1061, 1064-65 (1997)). However, in stating this test for the
                    admissibility of evidence of other crimes, we failed to consider the
                    difference between the procedural issue of joinder of offenses and the
                    evidentiary issue of admitting evidence of "other crimes." See Solomon v.
                    State, 646 A.2d 1064, 1066 (Md. Ct. Spec. App. 1994) (observing that the
                    procedural issues of joinder and severance are not the same as the
                    evidentiary issue of "other crimes" evidence and they call for different
                    analyses).
                                 The admissibility of evidence of 'other crimes, wrongs or acts'"
                    is an evidentiary issue that may arise at any time during the course of a
                    trial, and the district court's evaluation of that evidence's relevance,
                    reliability, and risk of unfair prejudice is necessary to ensure that the
                    evidence is subjected to some form of procedural safeguard before it has a
                    chance to influence the jury.   See Petrocelli v. State, 101 Nev. 46, 51 n.3,
                    51-52, 692 P.2d 503, 507 n.3, 507-08 (1985) (quoting MRS 48.045(2)),
                    superseded in part by statute as stated in Thomas v. State, 120 Nev. 37, 45,
                    83 P.3d 818, 823 (2004). In contrast, the joinder of offenses is a procedural
                    issue that is decided before a trial and does not compel the same
SUPREME COURT
       OF
    NEVADA
                                                          15
(0) 1947A )94D4(4
                  safeguards as evidence that is introduced after a trial has started.     See
                  generally Brown v. State, 114 Nev. 1118, 1126, 967 P.2d 1126, 1131 (1998)
                  (recognizing joinder as a procedural rule).
                              In a joinder decision there is no need to prove a defendant's
                  participation in the charged crimes by clear and convincing evidence
                  because "[aill crimes charged, and, therefore, amenable to the possible
                  joinder, are the considered products of grand jury indictments or criminal
                  informations" and therefore are "of equal stature." Solomon, 646 A.2d at
                  1070; accord State v. Cutro, 618 S.E.2d 890, 894 (S.C. 2005). Similarly,
                  weighing the probative value of the evidence against the danger of unfair
                  prejudice does not provide a meaningful safeguard against improper
                  joinder because it fails to account for the public's weighty interest in
                  judicial economy, see Tabish, 119 Nev. at 304, 72 P.3d at 591; Solomon,
646 A.2d at 1071, and the question of unfair prejudice can be addressed
                  separately through the prejudicial joinder statute, NRS 174.165(1).
                  However, the district court must still consider whether the evidence of
                  either charge would be admissible for a relevant, nonpropensity purpose in
                  a separate trial for the other charge, see generally Bigpond v. State, 128
                  Nev., Adv. Op. 10, 270 P.3d 1244, 1249-50 (2012) (modifying the first
                  Tinch factor to reflect the narrow limits of the general rule of exclusion),
                  but we conclude that this is the only Tinch factor that the district court
                  must consider when deciding whether charges are "connected together" for
                  purposes of joinder.
                              2. Admissibility and relevancy
                              "The admissibility of evidence of other crimes, wrongs, or acts
                  to establish intent and an absence of mistake or accident is well
                  established, particularly in child abuse cases," United States v. Harris, 661
F.2d 138, 142 (10th Cir. 1981), where the State must often "prove its case,
SUPREME COURT
      OF
    NEVADA
                                                        16
(0) I947A .4040
                 if at all, with circumstantial evidence amidst a background of a pattern of
                 abuse," United States v. Merri weather, 22 M.J. 657, 663 (A.C.M.R. 1986)
                 (Naughton, J., concurring). See Bludsworth v. State, 98 Nev. 289, 291, 646
P.2d 558, 559 (1982) (evidence of prior injuries is admissible as
                 "independent, relevant circumstantial evidence tending to show that the
                 child was intentionally, rather than accidently, injured on the day in
                 question"); Ashford v. State, 603 P.2d 1162, 1164 (Okla. Crim. App. 1979)
                 (evidence of "past injuries [is] admissible to counter any claim that the
                 latest injury happened through accident or simple negligence. The
                 pattern of abuse is relevant to show the intent of the act."); State v.
                 Widdison, 4 P.3d 100, 108 (Utah Ct. App. 2000) ("Evidence of prior child
                 abuse, both against the victim and other children, is admissible to show
                 identity, intent, or lack of accident or mistake."); see also State v. Taylor,
                 701 A.2d 389, 395-96 (Md. 1997) (gathering cases). Here, the abuse
                 charges and the death charges were connected together because evidence
                 from these charges demonstrated a pattern of abuse and neglect that
                 would have been relevant and admissible in separate trials for each of the
                 charges. Accordingly, we conclude that the joinder of these charges was
                 permissible under NRS 173.115.
                       C. Prejudicial joinder
                             Even when charges have been properly joined, some form of
                 relief may be necessary to avert unfair prejudice to the defendant. NRS
                 174.165(1) provides that la it appears that a defendant. . . is prejudiced
                 by a joinder of offenses. . . in an indictment. . , the court may order an
                 election or separate trials of counts, . . . or provide whatever other relief
                 justice requires." The defendant must demonstrate to the district court
                 that the joinder would be unfairly prejudicial; this requires more than a
                 mere showing that severance may improve his or her chances for
SUPREME COURT
        OF
     NEVADA
                                                       17
(0) 1947A    e
                  acquittal. Weber, 121 Nev. at 574-75, 119 P.3d at 121. Courts construing
                  NRS 174.165(1)'s federal cognate
                              have identified three related but distinct types of
                              prejudice that can flow from joined counts: (1) the
                              jury may believe that a person charged with a
                              large number of offenses has a criminal
                              disposition, and as a result may cumulate the
                              evidence against him or her or perhaps lessen the
                              presumption of innocence; (2) evidence of guilt on
                              one count may "spillover" to other counts, and lead
                              to a conviction on those other counts even though
                              the spillover evidence would have been
                              inadmissible at a separate trial; and (3) defendant
                              may wish to testify in his or her own defense on
                              one charge but not on another.
                  1A Charles Alan Wright & Andrew D. Leipold, Federal Practice and
                  Procedure § 222 (4th ed. 2008). We have recognized that the first of these
                  types of prejudice may occur when charges in a weak case have been
                  combined with charges in a strong case to help bolster the former. Weber,
121 Nev. at 575, 119 P.3d at 122.
                              Like its federal counterpart, NRS 174.165(1) "does not require
                  severance even if prejudice is shown; rather, it leaves the tailoring of the
                  relief to be granted, if any, to the district court's sound discretion." Zafiro
                  v. United States, 506 U.S. 534, 538-39 (1993). "To require severance, the
                  defendant must demonstrate that a joint trial would be manifestly
                  prejudicial. The simultaneous trial of the offenses must render the trial
                  fundamentally unfair, and hence, result in a violation of due process."
                  Honeycutt v. State,    118 Nev. 660, 667-68, 56 P.3d 362, 367 (2002)
                  (emphasis added) (internal quotations omitted),          overruled on other
                  grounds by Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596 (2005).
                  To resolve a motion to sever, the district court must first determine
                  whether the joinder is manifestly prejudicial in light of the unique facts of
SUPREME COURT
      OF
    NEVADA
                                                        18
(0) 1947A ger3>
                 the case and then decide "whether. [the] joinder is so manifestly prejudicial
                 that it outweighs the dominant concern [of] judicial economy and compels
                 the exercise of the court's discretion to sever." Tabish, 119 Nev. at 304, 72
                 P.3d at 591 (internal quotations omitted).
                             Here, the district court expressly rejected the argument that
                 the abuse charges unfairly bolstered the death charges because Rimer was
                 directly implicated in the abuse charges but only indirectly implicated in
                 the death charges. Our review of the record shows that all of the charges
                 were strong and none of the charges were so weak as to suggest a due
                 process violation. Accordingly, we conclude that the district court did not
                 abuse its discretion in this regard.
                 III. Remaining claims
                             We briefly address Rimer's remaining claims although none of
                 them warrant reversal.
                       A. Sufficiency of the evidence
                             Rimer claims that the State failed to present evidence that he
                 caused his children to suffer unjustifiable physical pain or mental
                 suffering, permitted or allowed the abuse or neglect that resulted in
                 Jason's death, and committed an act that led to Jason's death. We review
                 the evidence in the light most favorable to the prosecution and determine
                 whether a "rational trier of fact could have found the essential elements of
                 the crime[s] beyond a reasonable doubt." Jackson v. Virginia, 443 U.S.
307, 319 (1979); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727
                 (2008). Here, the jury heard testimony that revealed a pattern of child
                 abuse and neglect. Rimer placed his children in harm's way by subjecting
                 them to deplorable living conditions, dispensing excessive corporal
                 punishment, and concealing their unsafe and unhealthy environment from
                 CPS. Rimer failed to provide adequate care and supervision for his
SUPREME COURT
        OF
     NEVADA
                                                        19
(0) 1947*    0
                 special-needs child, Jason, who required constant attention and yet was
                 often left filthy, in need of clean diapers, and suffering from an unhealthy
                 G-tube site. And, Rimer withdrew to his bedroom and failed to check on
                 the condition and whereabouts of his special-needs child during the 17-
                 hour period that preceded the discovery of the child's body. We conclude
                 that sufficient evidence supports Rimer's convictions for child abuse and
                 neglect and involuntary manslaughter.       See MRS 200.070; NRS 200.508.
                 It is for the jury to determine the weight and credibility to give conflicting
                 testimony, and the jury's verdict will not be disturbed on appeal where, as
                 here, substantial evidence supports its verdict.     See Bolden v. State, 97
Nev. 71, 73, 624 P.2d 20, 20 (1981).
                       B. Sufficiency of the indictment
                             Rimer claims that the indictment failed to articulate
                 cognizable offenses of second-degree murder and child abuse and neglect
                 resulting in substantial bodily harm, failed to give sufficient notice of the
                 charges that he had to defend against at trial, and contained
                 inflammatory surplusage because it described Jason as a "baby." We
                 review constitutional challenges to the sufficiency of an indictment de
                 novo. West v. State, 119 Nev. 410, 419, 75 P.3d 808, 814 (2003). Here, the
                 indictment made reference to the statutes under which Rimer was
                 charged; alleged the time, place, and method or manner in which the
                 offenses were committed, and advised Rimer of what he needed to know to
                 prepare his defense. We conclude that the indictment satisfies the
                 constitutional and statutory notice requirements, see U.S. Const. amend.
                 VI; Nev. Const. art. 1, § 8; NRS 173.075(1); Jennings v. State, 116 Nev.
488, 490, 998 P.2d 557, 559 (2000), and, further, that the district court did
                 not abuse its discretion by ruling that the term "baby" was not surplusage,
                 see NRS 173.085.
SUPREME COURT
      OF
    NEVADA
                                                        20
(0) 1947A e49,
                      C. Constitutionality of NRS 200.508
                              Rimer claims that NRS 200.508 is unconstitutionally vague
                because no reasonable person would understand the prohibition on child
                abuse and neglect to include leaving a child in the care of his or her
                mother or criminalizing foul odors, cluttered houses, dirty aquariums, low
                food supplies, sending children to bed without supper, calling children
                nonprofane names, spanking children, or failing to expediently eradicate a
                lice problem. "We review the constitutionality of a statute de novo,
                presuming that a statute is constitutional."       Clancy v. State, 129 Nev.,
                Adv. Op. 89, 313 P.3d 226, 231 (2013). Nevada's child-abuse-and-neglect
                statute plainly authorizes criminal penalties for an adult who either
                willfully or passively places a child "in a situation where the child may
                suffer physical pain or mental suffering as the result of abuse or neglect,"
                NRS 200.508(1), (2), and adequately defines its terms so that a person of
                ordinary intelligence would have notice of the prohibited conduct.       Smith
                v. State, 112 Nev. 1269, 1276, 927 P.2d 14, 18 (1996), abrogated on other
                grounds by City of Las Vegas v. Eighth Judicial Dist. Court, 118 Nev. 859,
                862-63, 59 P.3d 477, 480 (2002), abrogated on other grounds by State v.
                Castaneda, 126 Nev. 478, 482 n.1, 245 P.3d 550, 553 n.1 (2010).
                Consequently, we conclude that Rimer has failed to make a clear showing
                that the statute is unconstitutional as applied to him or otherwise
                overcome the statute's presumed constitutionality.      See Clancy, 129 Nev.,
                Adv. Op. 89, 313 P.3d at 231 (setting forth the test for unconstitutional
                vagueness).
                      D. Joinder of codefendant
                              Rimer claims that the district court's failure to sever the joint
                trial deprived him of a fair trial because Colleen's inculpatory statement to
                police detectives was admitted into evidence, he and Colleen had mutually
SUPREME COURT
     OF
   NEVADA
                                                       21
(0) 194Th 40.
                 exclusive defenses, and the nature of their defenses gave rise to an
                 inference that they were both guilty. We review a district court's
                 determination of whether to sever a joint trial for abuse of discretion.
                 Chartier v. State, 124 Nev. 760, 763-64, 191 P.3d 1182, 1184-85 (2008). A
                 joint trial must be severed "`if there is a serious risk• that [it] would
                 compromise a specific trial right of one of the defendants, or prevent the
                 jury from making a reliable judgment about guilt or innocence." Marshall
                 v. State, 118 Nev. 642, 647, 56 P.3d 376, 379 (2002) (quoting Zafiro, 506
U.S. at 539). Here, Rimer informed the district court that there were no
                 Bruton-type problems, see Bruton v. United States, 391 U.S. 123, 126
                 (1968) (holding that a defendant's constitutional right to confront his
                 accusers is violated when a nontestifying codefendant's statement
                 incriminates him and is used at their joint trial), and the district court
                 determined that Rimer's defense—that he was sick in bed and
                 relinquished all parenting responsibilities to Colleen—and Colleen's
                 defense—that she had myotonic dystrophy and relied on others in the
                 household to care for Jason—were not so inconsistent or inherently
                 prejudicial that they require severance, see generally Marshall, 118 Nev.
644-48, 56 P.3d 377-80 (discussing inconsistent defenses). We conclude
                 that the district court did not abuse its discretion in this regard.
                       E. Counsel of choice
                              Rimer claims that the district court interfered with his
                 constitutional right to counsel of his choice by denying his motion for a
                 continuance. Although the Sixth Amendment right to counsel includes the
                 right to retain counsel of one's own choosing, this right is not absolute.
                 United States v. Gonzales-Lopez, 548 U.S. 140, 144 (2006). For example,
                 "the denial of a continuance may infringe upon the defendant's right to
                 counsel of choice, '[but] only an unreasoning and arbitrary insistence upon
&PROM COURT
        OF
     NEVADA
                                                        22
(0) 1947A    e
                  expeditiousness in the face of a justifiable request for delay violates the
                  right to the assistance of counsel." United States v. Carrera, 259 F.3d 818,
                  825 (7th Cir. 2001) (citation omitted) (quoting Morris v. Slappy, 461 U.S.
1, 11-12 (1983)). Here, Rimer informed the district court on the eve of trial
                  that he was substituting his court-appointed counsel with private counsel.
                  He explained that private counsel had a different strategy and asked for a
                  90-day continuance. The district court denied the continuance because the
                  case was old and had been pending since 2008, a firm trial date that fit
                  everyone's schedules was set on November 4, 2010, and Rimer had known
                  since November that his case would go to trial on February 14, 2011. We
                  conclude that the district court did not abuse its discretion in this regard.
                  See United States v. Garrett, 179 F.3d 1143, 1144-45 (9th Cir. 1999)
                  (reviewing a district court's decision to deny a continuance that implicated
                  defendant's right to counsel of choice for abuse of discretion).
                        F. Peremptory challenge
                              Rimer claims that the district court erred by overruling his
                  objection to the prosecutor's use of a peremptory challenge. "An equal-
                  protection challenge to the exercise of a peremptory challenge is evaluated
                  using the three-step analysis adopted. . . in Batson [v. Kentucky, 476 U.S.
79 (1986)]." Nunnery v. State, 127 Nev., Adv. Op. 69, 263 P.3d 235, 257-58
                  (2011). The Batson analysis requires that the opponent of the peremptory
                  challenge make a prima facie case of discrimination (first step) before the
                  proponent of the challenge must assert a neutral explanation for the
                  challenge (second step). Purkett v. Elem, 514 U.S. 765, 767 (1995). "[Al
                  defendant satisfies the requirements of Batson's first step by producing
                  evidence sufficient to permit the trial judge to draw an inference that
                  discrimination has occurred."     Johnson v. California, 545 U.S. 162, 170
                  (2005); see also Watson v. State, 130 Nev., Adv. Op. 76, 335 P.3d 157, 166-
SUPREME COURT
        OF
     NEVADA
                                                        23
(0) 1947A    me
                       67 (2014) (discussing Batson's first step). Rimer lodged his Batson
                       challenge on the record after jury selection was settled off the record.
                       Rimer challenged the prosecutor's decision to strike an African-American
                       woman because "there was such limited contact during the jury selection,
                       [and] so few questions asked of her." The prosecutor expressly declined to
                       give reasons for his peremptory challenge until the district court
                       determined whether a prima facie case of discrimination had been made.
                       The district court found that one of the two African Americans in the
                       venire had been seated on the jury, there was no showing that the
                       prosecutor systematically excluded anybody, the challenged veniremember
                       had in fact been questioned, and she had made statements that provided a
                       sufficient reason for excluding her from the jury panel. This record
                       supports our conclusion that Rimer's challenge was decided and denied at
                       the first step of the Batson analysis. We see no clear error in that
                       decision. See Watson, 130 Nev., Adv. Op. 76, 335 P.3d at 165 (observing
                       that appellate court will not reverse district court's decision as to
                       discriminatory intent unless it is clearly erroneous).
                             G. Evidentiary rulings
                                   Rimer claims that the district court made several erroneous
                       evidentiary rulings. He preserved two of these alleged errors for appellate
                       review. See NRS 47.040(1). "We review a district court's decision to admit
                       or exclude evidence for an abuse of discretion." Mclellan v. State, 124 Nev.
263, 267, 182 P.3d 106, 109 (2008).
                                   Rimer claims that the district court erred by refusing to admit
                       statements that Colleen made against her penal interests because they
                       supported his defense. "[Although] the Constitution guarantees criminal
                       defendants a meaningful opportunity to present a complete defense,"
                       Crane v. Kentucky, 476 U.S. 683, 690 (1986) (internal quotations omitted),
SUPREME COURT
        OF
     NEVADA
                                                             24
(0) 1947A    sigji#D
                   defendants must comply with established evidentiary rules "designed to
                   assure both fairness and reliability in the ascertainment of guilt and
                   innocence," Chambers v. Mississippi, 410 U.S. 284, 302 (1973). "[T]he
                   statutory test for determining the admissibility of statements against
                   penal interest under NRS 51.345 is whether the totality of the
                   circumstances indicates the trustworthiness of the statement or
                   corroborates the notion that the statement was not fabricated to exculpate
                   the defendant." Walker v. State, 116 Nev. 670, 676, 6 P.3d 477, 480 (2000).
                   Here, the district court found that Colleen's statements were not made
                   under circumstances that dispelled the notion that they were fabricated,
                   and Rimer has not demonstrated an abuse of discretion in this regard.
                                Rimer also claims that the district court erred by refusing to
                   admit church records into evidence because they were records of a
                   regularly conducted activity. 3 Reports maintained "in the course of a
                   regularly conducted activity, as shown by the testimony or affidavit of the
                   custodian or other qualified person, [are] not inadmissible under the
                   hearsay rule unless the source of information or the method or
                   circumstances of preparation indicate lack of trustworthiness." NRS
                   51.135 (emphasis added). The term "qualified person" is broadly
                   interpreted and the proponent of the record need only make a prima facie


                         3 To the extent that Rimer claims that the church records were
                   admissible under NRS 51.185 (records of religious organizations), he did
                   not argue this hearsay exception in the court below and we decline to
                   consider it on appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d
1169, 1173 (1991) (holding that this court need not consider arguments
                   raised on appeal that were not presented to the district court in the first
                   instance), overruled on other grounds by Means v. State, 120 Nev. 1001,
                   1012-13, 103 P.3d 25, 33 (2004).

SUPREME COURT
        OF
     NEVADA
                                                        25
(0) 1947A    4E0
                showing of its authenticity so that a reasonable juror could find that the
                record is what it purports to be.   Thomas v. State, 114 Nev. 1127, 1148,
                967 P.2d 1111, 1124 (1998). Here, a ward bishop testified that he had no
                personal knowledge of whether the proffered record was an accurate copy
                of the records kept by the church. The district court reasonably concluded
                from this testimony that Rimer failed to make a prima facie showing of
                authenticity. Rimer has not demonstrated an abuse of discretion in this
                regard.
                      H. Negative inference argument
                            Rimer claims that the district court erred by refusing to allow
                him to argue that the jury could draw negative inferences from the State's
                failure to call Spencer and Enoch as witnesses, present evidence regarding
                the contents of the second refrigerator and freezer on the first floor, and
                present evidence regarding the chemical containers that allegedly
                endangered the Rimer children. A defense attorney is permitted to argue
                all reasonable inferences that arise from the evidence presented at trial,
                including negative inferences that may arise when the State fails to call
                important witnesses or present relevant evidence and has some special
                ability to produce such witnesses or evidence. Glover v. Eighth Judicial
                Dist. Court, 125 Nev. 691, 705, 220 P.3d 684, 694 (2009). However,
                prosecutors and defense attorneys may not premise their arguments on
                facts that have not been admitted into evidence.      Id.   Here, the State
                decided not to call Spencer and Enoch as witnesses, and defense counsel
                decided not to hold the children over the weekend and call them to testify
                during the following week. The district court ruled that Rimer could
                argue that the State had the ability to call Spencer and Enoch as
                witnesses and its decision not to call them as witnesses is something that
                the jury should consider when evaluating whether there is sufficient
SUPREME COURT
        OF
     NEVADA
                                                     26
(0) 1947A
                  evidence to sustain guilty verdicts. The district court further ruled that
                  Rimer could not comment on the evidentiary value of evidence that was
                  not admitted into evidence. We conclude that the district court did not
                  abuse its discretion in this regard.
                        I. Proposed jury instruction
                              Rimer claims that the district court erred by rejecting his
                  proposed instruction on the statute of limitations as it pertained to child-
                  abuse-and-neglect counts 3 through 7. Rimer asserts that the district
                  court's rejection of this instruction and its refusal to require the jury to be
                  unanimous as to the theory of conduct that it finds to be abusive or
                  neglectful deprived him of the ability to present a statute-of-limitations
                  defense. It appears that jury instructions were settled off the record and
                  then the parties' objections and the rejected instructions were
                  memorialized on the record. However, the record does not include the
                  rejected defense instructions nor indicate why they were rejected.
                  Without an adequate record, we are unable to resolve this claim on the
                  merits. See Thomas v. State, 120 Nev. 37, 43 & n.4, 83 P.3d 818, 822 &
                  n.4 (2004) ("Appellant has the ultimate responsibility to provide this court
                  with 'portions of the record essential to determination of issues raised in
                  appellant's appeal.' (quoting NRAP 30(b)(3))); Greene v. State, 96 Nev.
555, 558, 612 P.2d 686, 688 (1980) ("The burden to make a proper
                  appellate record rests on appellant.").
                        J. Prosecutorial misconduct
                              Rimer claims that the prosecutor committed various acts of
                  misconduct throughout the trial. He preserved four of these claims for
                  appeal. We analyze claims of prosecutorial misconduct in two steps: first,
                  we determine whether the prosecutor's conduct was improper, and second,
                  if the conduct was improper, we determine whether it warrants reversal.
SUPREME COURT
      OF
    NEVADA
                                                         27
() 1947A anaZW.
                  Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008). "[We] will
                  not reverse a conviction based on prosecutorial misconduct if it was
                  harmless error." Id.
                              First, Rimer claims that the prosecutor committed misconduct
                  by characterizing spankings as beatings. However, any harm arising from
                  the prosecutor's use of the term "beatings" during his examination of the
                  witnesses was cured when the district court sustained Rimer's objections,
                  and the prosecutor did not commit misconduct by using the term during
                  closing argument because he was free to argue facts or inferences
                  supported by the evidence and to offer conclusions on disputed issues
                  during closing argument. See Miller v. State, 121 Nev. 92, 100, 110 P.3d
53, 59 (2005).
                              Second, Rimer claims that the prosecutor committed
                  misconduct by eliciting testimony that a CPS investigator went to the
                  Rimer home in response to a complaint involving Crystal. The record
                  reveals that the district court determined that nothing was said that
                  would lead the jury to believe that there was a bad act involving Crystal,
                  cautioned the prosecutor to avoid situations involving other bad acts, and
                  overruled Rimer's objection. Nothing in the record suggests that the
                  prosecutor's conduct was improper in this regard.
                              Third, Rimer claims that the prosecutor committed
                  misconduct by conveying facts not in evidence through a hypothetical
                  question posed to a defense expert. Dr. Carl Dezenberg testified that he
                  did not have any concerns about the care that Jason was receiving from
                  his family. In an attempt to undermine Dr. Dezenberg's testimony, the
                  prosecutor asked,
                              Would it have caused you concern if you had
                              learned that on the day that Jason was presented
SUPREME COURT
        OF
     NEVADA
                                                      28
(0) 1947A    em
                             to have his G-tube removed by Dr. Reyna that Dr.
                             Reyna refused to do surgery because Jason was so
                             dirty he needed to have him bathed before [he]
                             was willing to perform the surgery?
                 The district court allowed the question after determining that it was being
                 posed as a hypothetical question. The prosecutor's question did not
                 constitute misconduct because opposing parties are allowed to explore and
                 challenge the basis of an expert witness's opinion   See NRS 50.285(2) (an
                 expert may base his opinion on facts and data that are not admissible in
                 evidence); Blake v. State, 121 Nev. 779, 790, 121 P.3d 567, 574 (2005) ("It
                 is a fundamental principle in our jurisprudence to allow an opposing party
                 to explore and challenge through cross-examination the basis of an expert
                 witness's opinion."); Anderson v. Berrum, 36 Nev. 463, 469, 136 P. 973, 976
                 (1913) ("On cross-examination it is competent to call out anything to
                 modify or rebut the conclusion or inference resulting from the facts stated
                 by the witness on his direct examination.").
                             Fourth, Rimer claims that the prosecutor committed
                 misconduct by arguing that the defense failed to prove that the Rimers
                 were sick on the day of Jason's death. During the opening statements,
                 both Rimer and Colleen claimed that the evidence would show that they
                 were sick and spent most of the day in bed. The prosecutor acknowledged
                 these statements during closing argument and asked, "what evidence is
                 there to suggest that they were sick. How about a witness." This
                 argument was not misconduct because the prosecutor was merely pointing
                 out "that the defense failed to substantiate its theory with supporting
                 evidence." Evans v. State, 117 Nev. 609, 631, 28 P.3d 498, 513 (2001); see
                 Leonard v. State, 117 Nev. 53, 81, 17 P.3d 397, 415 (2001).



SUPREME COURT
      OF
    NEVADA
                                                      29
(0) 194M 44PF,
                            K. Felony adjudication
                                  Rimer argues that the district court erred by adjudicating him
                      guilty of felony child abuse and neglect as to counts 3 through 7 because
                      the State failed to request a special verdict form so that the jurors could
                      designate the theories of liability they found beyond a reasonable doubt,
                      the Department of Parole and Probation treated the counts as gross
                      misdemeanors, and defense counsel asked the district court to adjudicate
                      the counts as gross misdemeanors. However, the plain language of the
                      amended indictment demonstrates that Rimer was accused of committing
                      a felony under NRS 200.508(1) because it states that he committed the
                      child abuse and neglect by causing a child to suffer harm or by placing a
                      child in a situation where he may have suffered harm.       See Ramirez v.
                      State, 126 Nev. 203, 208-09, 235 P.3d 619, 623 (2010) (explaining the
                      difference between the criminal offenses described in NRS 200.508
                      subsections (1) and (2)). Rimer was not accused of committing child abuse
                      and neglect under NRS 200.508(2), the jury was properly instructed on
                      counts 3 through 7, and the jury found Rimer guilty of each of these
                      counts. Accordingly, the district court did not abuse its discretion by
                      adjudicating Rimer guilty of felony child abuse and neglect. See Chavez v.
                      State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009) (reviewing a district
                      court's sentencing decision for abuse of discretion).
                            L. Double jeopardy
                                  Rimer argues that his involuntary-manslaughter and child-
                      abuse-and-neglect-resulting-in-substantial-bodily-harm convictions violate
                      the Double Jeopardy Clause and are redundant because they punish the
                      exact same act—Jason's death. However, each of these offenses requires
                      proof of an element that the other does not: involuntary manslaughter
                      requires proof of a homicide, see NRS 200.070, and child abuse and neglect
SUPREME COURT
        OF
     NEVADA
                                                            30
(0) (947A    461dx•
                      requires proof of an intentional act that either causes or allows a child to
                      suffer harm or be placed in a situation where he or she may suffer harm,
                      see NRS 200.508(1), (2). Accordingly, Rimer's convictions do not violate
                      the Double Jeopardy Clause's prohibition against multiple punishments
                      for the same offense, see Blockburger v. United States, 284 U.S. 299, 304
                      (1932) (establishing an elements test for determining whether separate
                      offenses exist for double jeopardy purposes), and they are not redundant
                      because neither statute indicates that cumulative punishment is
                      precluded, see Jackson v. State, 128 Nev., Adv. Op. 55, 291 P.3d 1274,
                      1282 (2012) (applying the Blockburger test to redundancy claims when the
                      relevant statutes do not expressly authorize or prohibit cumulative
                      punishment).
                            M. Plain error review
                                  Many of Rimer's claims of error were not preserved for
                      appellate review. He either failed to object and state the specific grounds
                      for his objection during trial, or the grounds that he now urges on appeal
                      are different from those he presented below.     See Thomas v. Hardwick,
                      126 Nev. 142, 155-57, 231 P.3d 1111, 1120-21 (2010) (discussing
                      unpreserved challenges to the admission of evidence); Valdez v. State, 124
Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (discussing unpreserved
                      challenges to prosecutorial conduct); Green v. State, 119 Nev. 542, 545, 80
P.3d 93, 95 (2003) (discussing unpreserved challenges to jury
                      instructions). Nonetheless, we have discretion to review for plain error.
                      See NRS 178.602; Gallego v. State, 117 Nev. 348, 365, 23 P.3d 227, 239
                      (2001), abrogated on other grounds by Nunnery v. State, 127 Nev., Adv.
                      Op. 69, 263 P.3d 235, 253 & n.12(2011). "An error is plain if the error is
                      so unmistakable that it reveals itself by a casual inspection of the record.
                      At a minimum, the error must be clear under current law, and, normally,
SUPREME COURT
        OF
     NEVADA
                                                           31
(0) 1947A    •rftio
                the defendant must show that an error was• prejudicial in order to
                establish that it affected substantial rights."   Saletta v. State, 127 Nev.,
                Adv. Op. 34, 254 P.3d 111, 114 (2011) (citations omitted) (internal
                quotations omitted).
                            Rimer claims that the district court erred by allowing portions
                of the grand jury transcript to be read into the record and admitting
                evidence of other bad acts, evidence of purported misconduct that occurred
                outside the time frame alleged in the indictment, the opinion testimony of
                lay witnesses, and photographs that were prejudicial and cumulative.
                Rimer also claims that the district court improperly instructed the jury on
                child endangerment, the definition of the statutory term "permit," the
                presumption of innocence, and the unanimous verdict requirement. And
                Rimer further claims that the prosecutor committed misconduct by
                inviting references to Rimer's custodial status, eliciting testimony that a
                crime scene investigator was treated for scabies, arguing facts not in
                evidence, arguing that the State did not need to prove each allegation as to
                each named victim, arguing that Rimer had no choice but to speak to
                authorities after Jason's death, and exhorting the jurors not to let the
                system fail Jason again.
                            We have carefully reviewed each of these claims and, to the
                limited extent that there was error, we conclude that the error did not
                affect Rimer's substantial rights and therefore he has not demonstrated
                plain error. See United States v. Plano, 507 U.S. 725, 734 (1993) (An error
                that affects the substantial rights of a defendant is one that "affected the
                outcome of the district court proceedings.").
                      N. Cumulative error
                            Rimer claims that cumulative error requires reversal of his
                convictions. However, because Rimer has failed to demonstrate any trial
SUPREME COURT
     OF
   NEVADA
                                                      32
(0) 194Th e
                  error, we conclude that he was not deprived of a fair trial due to
                  cumulative error.
                                                  CONCLUSION
                               Having determined that the district court did not err by
                  concluding that child abuseS and neglect is a continuing offense for
                  purposes of the statute of limitations, that the criminal counts were
                  properly joined because they evinced a pattern of abuse and neglect that
                  would have been relevant and admissible in separate trials for each
                  charge, and that none of the remaining claims warrant relief, we affirm
                  Rimer's judgment of conviction.



                                                                                  J.


                  We concur:


                    A-L12.07—a-N                    C.J.
                  Hardesty


                    COL* ot_Q 6 11
                                 -            ,     J.
                  Parraguirre


                                              ,     J.




SUPREME COURT
        OF
     NEVADA
                                                           33
(0) 1947A    e'
                  CHERRY, J., with whom SAITTA, J., agrees, dissenting:

                              While the majority characterizes the procedural and
                  prosecutorial errors during Rimer's trial as innocuous, the cumulative
                  effect of these errors warrants reversal. Rimer's trial was unfairly
                  prejudiced from the outset due to the misjoinder of counts and trials. The
                  district court failed to take the most basic precautions of a limiting
                  instruction or a Petrocelli hearing. Moreover, because the State decided to
                  prosecute Rimer for child abuse or neglect under the continuing offense
                  doctrine, Rimer's rights under the Double Jeopardy Clause, see U.S. Const.
                  amend. V, were violated when he was twice convicted for abuse and
                  neglect of four-year-old Jason. Therefore, I dissent.
                  Continuing offense doctrine
                              Even assuming that child abuse or neglect is a continuing
                  offense and therefore extends the statute of limitations in the instant case,
                  I would nonetheless reverse one of the charges against Rimer for acts of
                  abuse and neglect against Jason. If child abuse or neglect is a continuing
                  offense, then both charges against Rimer for abusing and neglecting Jason
                  cannot stand.
                              The Double Jeopardy Clause "protects against a second
                  prosecution for the same offense after conviction. And it protects against
                  multiple punishments for the same offense."       North Carolina v. Pearce,
                  395 U.S. 711, 717 (1969) (footnote omitted). Other appellate courts have
                  held that continuing offenses are, by definition, single offenses, even
                  though comprised of multiple, discrete acts.     State v. Adams, 24 S.W.3d
289, 294 (Tenn. 2000) ("In cases when the nature of the charged offense is
                  meant to punish a continuing course of conduct, . . . election of offenses is
                  not required because the offense is, by definition, a single offense."

SUPREME COURT
        OF
     NEVADA


(0) 1941A    e,
                 (emphasis added)); see also People v. Ewing, 140 Cal. Rptr. 299, 301 (Ct.
                 App. 1977) (holding that lallthough the child abuse statute may be
                 violated by a single act, more commonly it covers repetitive or continuous
                 conduct" (citation omitted)); People v. Hogle, 848 N.Y.S.2d 868, 871 (N.Y.
                 Crim. Ct. 2007) (holding that "[Ondangering the welfare of a child may be
                 characterized as a continuing offense over a period of time 'made up of a
                 continuity of acts or of omissions, neither of which may be enough by
                 itself, but each of which comes in with all the rest to do the harm and
                 make the offense' (citation omitted) (quoting Cowley v. People, 83 N.Y.
464, 472 (N.Y. 1881))). Here, Rimer was convicted of two counts of
                 abusing or neglecting Jason under a single course of conduct. Rimer's acts
                 and omissions of abuse or neglect that led to Jason's death are therefore
                 included within the same course of conduct as those of failing to provide
                 the proper care necessary for Jason's well being. Because it is all part of a
                 single course of conduct, only one conviction is permitted.
                             Because a course of conduct is a "single offense," see Adams,
24 S.W.3d at 294, Rimer cannot be punished twice for a single course of
                 conduct. I would therefore reverse the redundant conviction for child
                 abuse or neglect of Jason.
                       Misjoinder of charges and codefendant's trial
                             Under NRS 173.115, NRS 48.045(2), and the admissibility
                 standards delineated in Tinch v. State, 113 Nev. 1170, 1176, 946 P.2d
1061, 1064-65 (1997), evidence of Rimer's abuse of Jason's older siblings
                 unfairly prejudiced Rimer. Accordingly, the district court should have
                 severed the abuse counts from those pertaining to Jason's death. Evidence
                 that Rimer abused the older children is not cross-admissible because it
                 lacks relevancy to Jason's death. Such evidence only "show[s] an accused's

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1907A    e
                    criminal character and the probability that he committed the crime."
                    Shults v. State, 96 Nev. 742, 748, 616 P.2d 388, 392 (1980).
                                Rimer's alleged abuse of his other children cannot be linked to
                    Rimer's failure to inquire into Jason's whereabouts on the day of Jason's
                    death. NRS 48.045(2). A parent's motive to inflict physical abuse on his
                    or her child is not remotely similar to a parent's motive to neglect his or
                    her child's whereabouts—especially when, as here, the evidence shows
                    that the parent believes that others are caring for the child.
                                Similarly, evidence that Rimer abused his older children does
                    not demonstrate "absence of mistake or accident" for the charges involving
                    Jason's death. Id. Not only does the evidence of abuse pertain to other
                    alleged victims, the acts that the majority believes to be related—corporal
                    punishment and ignoring a child's whereabouts—are clearly distinct.
                    They cannot possibly constitute part of a single series of events. Evidence
                    "that a child has experienced injuries in many purported accidents is
                    evidence that the most recent injury may not have resulted from yet
                    another accident." Bludsworth v. State, 98 Nev. 289, 292, 646 P.2d 558,
                    559 (1982). However, instances of intentional acts against older children
                    lack relevance when the youngest child was the subject of an
                    unintentional accident.
                                Evidence of additional abuse beyond Rimer's alleged abuse of
                    Jason unfairly portrayed Rimer as a "bad father." Allowing this evidence
                    implied that he was an abusive father, in general, by suggesting that he
                    was prone to do that which "bad fathers" may do. Even if evidence for the
                    counts of the older children's physical abuse might have some probative
                    value for the charges pertaining to Jason's death, joinder of these counts
                    terminally infected the proceedings with "the danger of unfair prejudice."

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    etto
                The substantial and injurious effect of the evidence should have compelled
                the trial judge to exercise his discretion to sever the charges.   Tinch, 113
Nev. at 1176, 946 P.2d at 1064-65; see Tabish v. State, 119 Nev. 293, 304,
                72 P.3d 584, 591 (2003); Bludsworth, 98 Nev. at 292, 646 P.2d at 559.
                            The inappropriate joinder of Rimer's and Colleen's trials is of
                equal and weighty concern. These defendants had antagonistic,
                irreconcilable, and mutually exclusive defenses.     See Marshall v. State,
                118 Nev. 642, 645-46, 56 P.3d 376, 378 (2002); Rowland v. State, 118 Nev.
31, 45, 39 P.3d 114, 122-23 (2002). Rimer's defense (that he relied on
                Colleen to take care of Jason) directly contradicts Colleen's defense (that,
                because she suffered from adult-onset myotonic dystrophy, she relied on
                others to care for Jason). While Colleen's defense diffused her individual
                responsibility among other members of the household, Rimer's defense
                turned on Colleen's role as Jason's caretaker. Thus, if the jury accepted
                Colleen's defense, it would inevitably reject Rimer's defense.
                            This misjoinder compromised Rimer's right to a fair trial. See
                Marshall, 118 Nev. at 646, 56 P.3d at 379 (stating that joinder is
                "prefer[able] as long as it does not compromise a defendant's right to a fair
                trial"). The joinder also unfairly prejudiced Rimer because the jury could
                not reasonably be expected to "compartmentalize the evidence as it
                relate [d] to separate defendants." Lisle v. State, 113 Nev. 679, 689, 941
P.2d 459, 466 (1997) (internal quotation omitted), overruled on other
                grounds by Middleton v. State, 114 Nev. 1089, 1117 n.9, 968 P.2d 296, 315
                n.9 (1998). In a decision requiring such a delicate determination as
                whether a defendant's negligence is criminal and requires conviction, the
                distortion of a jury's ability to evaluate guilt or innocence demands
                reversal. See, e.g., Tabish, 119 Nev. at 305, 72 P.3d at 591 ("[Plrejudice

SUPREME COURT
     OF
   NEVADA
                                                      4
(0) I947A ceo
                   created by . . . failure to sever the charges is more likely to warrant
                   reversal in a close case.").
                         Omission of a limiting instruction to the jury
                                Next we consider the omission of a limiting instruction for the
                   prior bad acts evidence admitted against Rimer. See Mclellan v. State, 124
Nev. 263, 269, 182 P.3d 106, 110-11 (2008) (holding that admission of prior
                   bad acts evidence requires a limiting instruction, unless waived by the
                   defendant prior to admission). Both the State and the district court share
                   blame for this error.      See id.   After the district court admitted such
                   evidence, the prosecutors ignored their duty "to request that the jury be
                   instructed on the limited use• of prior bad act evidence."    See id.    More
                   importantly, the district court failed to heed this court's direction and
                   "raise the issue sua sponte" after the State neglected its duty to do so. See
                   Id.
                                This court has recognized that "[w]hen . potential prejudice
                   is present, it can usually be adequately addressed by a limiting instruction
                   to the jury." Tabish, 119 Nev. at 304, 72 P.3d at 591. Particularly in the
                   face of imminent unfair prejudice, the district court should have taken
                   appropriate steps to properly instruct the jury. Though this procedural
                   safeguard would not have been adequate to ameliorate the unfair
                   prejudice arising from joinder of counts and trials, the court nonetheless
                   should have taken steps to inhibit any possible prejudice resulting from
                   joinder. See id. (holding that, given the graphic nature of the evidence, a
                   limiting instruction was insufficient "to mitigate the prejudicial impact of
                   the joinder on the jury's consideration of appellants' guilt on the
                   remaining counts"). Not doing so is an additional ground for reversal.



SUPREME COURT
      OF
    NEVADA
                                                          5
(0) 1947A (46174
                       Prosecutorial misconduct
                             Three statements made by the prosecutor constitute
                 egregiously improper conduct. First is the State's use of the term "beat" in
                 reference to corporal punishment. This was an impermissible
                 mischaracterization of the testimony. See Valdez v. State, 124 Nev. 1172,
                 1188, 196 P.3d 465, 476 (2008). The district court acknowledged the
                 prosecution's mischaracterization and sustained objections to the use of
                 "beat." The court additionally instructed the prosecution to use the word
                 "discipline" instead of the word "beat." Regardless, the prosecutor
                 continued to use the word "beat" and refused to alter his vocabulary
                 despite the court's instructions. This is blatant misconduct.
                             Second, the prosecution committed misconduct by suggesting
                 facts not in evidence when it posed hypothetical questions involving
                 Jason's G-tube. Though the prosecutor correctly stated that NRS
                 50.285(2) permits the use of hypothetical questions, such questions cannot
                 contain facts that are not supported by the evidence. See Wallace v. State,
                 84 Nev. 603, 606, 447 P.2d 30, 32 (1968) This is also misconduct.
                             Finally, the prosecutor's argument that the defense failed to
                 present witnesses establishing that Rimer was ill on the day that Jason
                 died impermissibly shifted the burden of proof. This court has determined
                 that it is generally improper to comment on the defense's failure to call
                 witnesses or produce evidence, yet this is exactly what the prosecutor did.
                 See Whitney v. State, 112 Nev. 499, 502, 915 P.2d 881, 883 (1996). This,
                 too, constitutes misconduct.
                 Plain errors
                             Several instances of unobjected-to procedural errors are
                 equally troublesome. First, the district court should have sua sponte

SUPREME COURT
      OF
   NEVADA
                                                       6
(0) 1947A att.
                     ordered a Petrocelli hearing for the unobjected-to prior bad acts, namely
                     that Rimer threatened CPS, paid or asked his children not to speak to
                     CPS, and allegedly hit his daughter. Without a Petrocelli hearing to
                     determine whether (1) the evidence is relevant, (2) the prior bad act "is
                     proven by clear and convincing evidence," and (3) the danger of unfair
                     prejudice substantially outweighs the evidence's probative value, Tinch,
113 Nev. at 1176, 946 P.2d at 1064-65, "this court [has] be[en] deprived of
                     the opportunity for meaningful review of the trial court's admissibility
                     determination." Qualls v. State, 114 Nev. 900, 903, 961 P.2d 765, 766-67
                     (1998).
                                 Under plain error review, the failure to conduct a Petrocelli
                     hearing and the prosecutorial misconduct warrant reversal. We note, that
                     reversal is not always necessary when a district court fails to hold a
                     Petrocelli hearing. McNelton v. State, 115 Nev. 396, 405, 990 P.2d 1263,
                     1269 (1999). However, the district court's failure here compels reversal as
                     "(1) the record is [not] sufficient to determine that the [prior bad act]
                     evidence is admissible under Tinch; [and] (2) the result would [not] have
                     been the same if the trial court had not admitted the evidence."        Id.
                     Evidence of threats to CPS and allegedly asking his children not to speak
                     to CPS solely served as character evidence by framing Rimer as a bad
                     person. Rimer's actions and frustrations toward an agency interested in
                     protecting children does not automatically indicate that he did not
                     properly protect his children. Because the evidence bears no relevance to
                     the issue of whether he committed acts of abuse, neglect, or homicide, the
                     evidence is inadmissible under the first Tinch standard. See 113 Nev. at
                     1176, 946 P.2d at 1064-65 (holding that the prior bad act evidence must,



SUPREME COURT
        OF
     NEVADA
                                                          7
(01 1947A    atti7
                  first, be relevant to be admissible). Next, even assuming relevance, the
                  prejudicial effect of the evidence far outweighs its probative value. See id.
                             Two additional unobjected-to prosecutorial statements are
                  erroneous, as the record did not support the assertions.    See Guy v. State,
                  108 Nev. 770, 780, 839 P.2d 578, 585 (1992). First, the prosecutor's
                  statement that the house was a "house of horrors" is neither substantiated
                  by the evidence nor a permissible inference. Second, the State's claim that
                  the system failed Jason and its exhortation that the jury prevent this from
                  occurring again is severely inflammatory. This court has held that
                  It] here should be no suggestion that a jury has a duty to decide one way
                  or the other; such an appeal is designed to stir passion and can only
                  distract a jury from its actual duty: impartiality."    Evans v. State, 117
Nev. 609, 633, 28 P.3d 498, 515 (2001) (emphasis added) (internal
                  quotations omitted).
                             The unobjected-to prosecutorial misconduct warrants reversal
                  because the error Thad a prejudicial impact on the verdict when viewed in
                  context of the trial as a whole." See Gaxiola v. State, 121 Nev. 638, 654,
                  119 P.3d 1225, 1236 (2005) (quoting Rowland, 118 Nev. at 38, 39 P.3d at
                  118). Given the extremely inflammatory nature of those statements, "the
                  misconduct is 'clearly demonstrated to be substantial and prejudicial."
                  Miller v. State, 121 Nev. 92, 99, 110 P.3d 53, 58 (2005) (quoting Sheriff v.
                  Fullerton, 112 Nev. 1084, 1098, 924 P.2d 702, 711 (1996)). The jury's
                  return of a lesser offense of involuntary manslaughter may reflect that
                  this misconduct was ineffective, however, the prosecutor's inappropriate
                  statements may have compelled the jury to return some sort of guilty
                  verdict.



SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    ea
                 Cumulative error
                              Under a cumulative error analysis, (1) the misjoinder of counts
                 and trials, (2) the erroneous omission of a limiting instruction on prior bad
                 acts evidence, and (3) the numerous instances of prosecutorial misconduct
                 are grounds for reversal because of their "substantial and injurious effect
                 or influence in determining the jury's verdict." Tavares v. State, 117 Nev.
725, 732, 30 P.3d 1128, 1132 (2001) (internal quotations omitted).
                 Conclusion
                           Given the breadth of the numerous, unfair, and dangerous
                 prejudicial errors that impacted Rimer's trial, the conviction should have
                 been reversed. Therefore, I dissent.


                                                              tUt                     J.
                                                     Cherry



                 I gctlt




                 Saitta




SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    e
                  GIBBONS, J., dissenting:
                             I dissent.


                                                       J.
                                             Gibbons




SUPREME COURT
        OF
     NEVADA


(0) I947A    en